[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              November 7, 2008
                              No. 08-10194                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                    D. C. Docket No. 07-80106-CR-DMM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

DEON DELGUATO ROUNDTREE,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (November 7, 2008)

Before TJOFLAT, ANDERSON and PRYOR, Circuit Judges.

PER CURIAM:

     Deon Delguato Roundtree appeals his conviction for possession with intent
to distribute crack cocaine, in violation of 21 U.S.C. § 841(a)(1). Specifically,

Roundtree appeals the district court’s denial of his motion to suppress evidence

seized during a search of his residence and the district court’s failure to grant an

evidentiary hearing on the motion.

      The affidavit and application for a search warrant indicated the following.

Officers from the Riviera Beach Police Department began investigating Roundtree

after receiving numerous complaints from concerned citizens and patrol officers

about illegal narcotic transactions taking place at his residence. The officers

conducted surveillance outside Roundtree’s apartment and observed him engage in

four possible narcotic transactions over the course of two hours. Subsequently, the

officers used a reliable confidential informant to make a controlled buy of crack

cocaine from Roundtree at his apartment. The officers searched the informant to

ensure that he did not possess contraband and provided him with a pre-serialized

fifty dollar bill. Then, the officers maintained constant, unobstructed visual

contact with the informant as he approached the apartment. Roundtree opened the

door and let the informant enter. After approximately three minutes, the officers

observed the informant leave and walk back to a predetermined neutral location.

The officers again searched the informant and discovered that he had a piece of

crack cocaine and no longer had the fifty dollar bill.



                                           2
      We review a district court’s denial of a defendant’s motion to suppress under

a mixed standard of review. United States v. Ramirez, 476 F.3d 1231, 1235-36

(11th Cir.), cert. denied, 127 S. Ct. 2924 (2007). The district court’s finding of

facts are reviewed for clear error and the district court’s application of the law to

those facts is reviewed de novo. Id. We review the district court’s failure to grant

an evidentiary hearing on a motion to suppress for an abuse of discretion. United

States v. Cooper, 203 F.3d 1279, 1285 (11th Cir. 2000). In particular, we have

held that:

      A motion to suppress must in every critical respect be sufficiently
      definite, specific, detailed, and nonconjectural to enable the [district]
      court to conclude that a substantial claim is presented. In short, the
      motion must allege facts which, if proven, would provide a basis for
      relief. A court need not act upon general or conclusory assertions
      founded on mere suspicion or conjecture, and the court has discretion
      in determining the need for a hearing.

United States v. Richardson, 764 F.2d 1514, 1527 (11th Cir. 1985) (internal

citations omitted). “Defendants are not entitled to an evidentiary hearing based on

a ‘promise’ to prove at the hearing that which they did not specifically allege in

their motion to suppress.” Cooper, 201 F.3d at 1285.

      Upon careful review of the record and consideration of the parties’ briefs,

we discern no reversible error. Roundtree argues that there were three allegations

in his motion to suppress that, if proven, would provide a basis for relief. First, the



                                           3
search warrant did not specify who made the initial complaints about him or when

their alleged observations took place. Second, the confidential informant was the

only person in a position to observe cocaine in Roundtree’s apartment. It is clear

that a properly executed controlled buy, as is the one at issue here, is sufficient,

standing alone, to establish probable cause. Thus, these allegations cannot provide

a basis for relief.

       Third, Roundtree argues that the circuit court’s finding of probable cause

was stale because there was a four-day gap between the last time that the police

observed Roundtree and the time when the warrant was issued. Furthermore, there

was an eight-day gap between the last time the police observed Roundtree and the

execution of the warrant. There is no particular time limit for when information

becomes stale. United States v. Bervaldi, 226 F.3d 1256, 1265 (11th Cir. 2000). A

determination is made on the particular facts of each case. Id. Where the affidavit

“recites activity indicating protracted or continuous conduct, time is of less

significance.” Id. (internal quotations omitted). Here, the affidavit alleged that

the officers observed Roundtree engage in what appeared to be numerous drug

deals. The affidavit also described a controlled buy. Thus, the information in the

warrant affidavit was not stale after the passage of only four days before the

warrant was obtained and eight-days before it was executed.



                                            4
      The motion to suppress did not present an issue of fact or contain allegations

that would provide a basis for relief. Therefore, the district court did not err in

either failing to hold an evidentiary hearing or denying Roundtree’s motion to

suppress evidence. Accordingly, we affirm his conviction.

      AFFIRMED.1




      1
          Appellant’s request for oral argument is DENIED.

                                               5